Case 5:21-cv-00116-JGB-KK Document 18 Filed 03/23/21 Page 1 of 13 Page ID #:74



   1    Jay L. Rosenlieb, SBN 109737
        Christopher E. Dominguez, SBN 193850
   2    KLEIN, DENATALE, GOLDNER,
        COOPER, ROSENLIEB & KIMBALL, LLP
   3    4550 California Ave., Second Floor
        Bakersfield, CA 93309
   4    Telephone: 661-395-1000
        Facsimile: 661-326-0418
   5    Email:     jlr@kleinlaw.com
                   cdominguez@kleinlaw.com
   6
        Attorneys for Defendants HAAGSMA &
   7    PINHEIRO DAIRY, DAVID HAAGSMA and
        LISA M. HAAGSMA
   8

   9
                                      UNITED STATES DISTRICT COURT
  10
                                      CENTRAL DISTICT OF CALIFORNIA
  11

  12    DAIRY EMPLOYEES UNION LOCAL NO.                            Case No. 5:21-CV-00116-JGB (KKx)
        17 CHRISTIAN LABOR ASSOCIATION OF
  13                                                               STIPULATED PROTECTIVE ORDER
        THE UNITED STATES OF AMERICA
  14    PENSION TRUST; and BOARD OF                                Complaint Filed:       01/21/21
        TRUSTEES OF THE DAIRY EMPLOYEES
  15    UNION LOCAL NO. 17 CHRISTIAN LABOR
        ASSOCIATION OF THE UNITED STATES
  16
        OF AMERICA PENSION TRUST,
  17
                                           Plaintiffs,
  18
                   v.
  19
        HAAGSMA & PINHEIRO DAIRY, a
  20    California general partnership, DAVID
        HAAGSMA, an individual and general
  21
        partner of HAAGSMA & PINHEIRO DAIRY,
  22    LISA M. HAAGSMA, an individual and
        general partner of HAAGSMA & PINHEIRO
  23    DAIRY,,
  24                                       Defendants.
  25   1.          A. PURPOSES AND LIMITATIONS
  26               Discovery in this action is likely to involve production of confidential, proprietary, or
  27   private information for which special protection from public disclosure and from use for any
  28   purpose other than prosecuting this litigation may be warranted. Accordingly, the parties hereby


        42756444                                                STIPULATED PROTECTIVE ORDER
Case 5:21-cv-00116-JGB-KK Document 18 Filed 03/23/21 Page 2 of 13 Page ID #:75



   1   stipulate to and petition the Court to enter the following Stipulated Protective Order. The parties

   2   acknowledge that this Order does not confer blanket protections on all disclosures or responses to

   3   discovery and that the protection it affords from public disclosure and use extends only to the

   4   limited information or items that are entitled to confidential treatment under the applicable legal

   5   principles. The parties further acknowledge, as set forth in Section 12.3, below, that this

   6   Stipulated Protective Order does not entitle them to file confidential information under seal; Civil

   7   Local Rule 79-5 sets forth the procedures that must be followed and the standards that will be

   8   applied when a party seeks permission from the court to file material under seal.

   9              B. GOOD CAUSE STATEMENT

  10              This action is likely to involve financial, technical and/or proprietary information for
  11   which special protection from public disclosure and from use for any purpose other than
  12   prosecution of this action is warranted. Such confidential and proprietary materials and
  13   information consist of, among other things, confidential business or financial information,
  14   information regarding confidential business practices, or other commercial information (including
  15   information implicating privacy rights of third parties), information otherwise generally
  16   unavailable to the public, or which may be privileged or otherwise protected from disclosure
  17   under state or federal statutes, court rules, case decisions, or common law. Accordingly, to
  18   expedite the flow of information, to facilitate the prompt resolution of disputes over
  19   confidentiality of discovery materials, to adequately protect information the parties are entitled to
  20   keep confidential, to ensure that the parties are permitted reasonable necessary uses of such
  21   material in preparation for and in the conduct of trial, to address their handling at the end of the
  22   litigation, and serve the ends of justice, a protective order for such information is justified in this
  23   matter. It is the intent of the parties that information will not be designated as confidential for
  24   tactical reasons and that nothing be so designated without a good faith belief that it has been
  25   maintained in a confidential, non-public manner, and there is good cause why it should not be
  26   part of the public record of this case.
  27   2. DEFINITIONS
  28              2.1 Action: The above-captioned case.

                                                          2
        4275644                                                        STIPULATED PROTECTIVE ORDER
Case 5:21-cv-00116-JGB-KK Document 18 Filed 03/23/21 Page 3 of 13 Page ID #:76



   1              2.2 Challenging Party: a Party or Non-Party that challenges the designation of information

   2   or items under this Order.

   3              2.3 “CONFIDENTIAL” Information or Items: information (regardless of how it is

   4   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule
   5   of Civil Procedure 26(c), and as specified above in the Good Cause Statement.
   6              2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their support
   7   staff).
   8              2.5 Designating Party: a Party or Non-Party that designates information or items that it
   9   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
  10              2.6 Disclosure or Discovery Material: all items or information, regardless of the medium
  11   or manner in which it is generated, stored, or maintained (including, among other things,
  12   testimony, transcripts, and tangible things), that are produced or generated in disclosures or
  13   responses to discovery in this matter.
  14              2.7 Expert: a person with specialized knowledge or experience in a matter pertinent to the
  15   litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
  16   consultant in this Action.
  17              2.8 House Counsel: attorneys who are employees of a party to this Action. House Counsel
  18   does not include Outside Counsel of Record or any other outside counsel.
  19              2.9 Non-Party: any natural person, partnership, corporation, association, or other legal
  20   entity not named as a Party to this action.
  21              2.10 Outside Counsel of Record: attorneys who are not employees of a party to this
  22   Action but are retained to represent or advise a party to this Action and have appeared in this
  23   Action on behalf of that party or are affiliated with a law firm which has appeared on behalf of
  24   that party, and includes support staff.
  25              2.11 Party: any party to this Action, including all of its officers, directors, trustees,
  26   administrators, employees, consultants, retained experts, and Outside Counsel of Record (and
  27   their support staffs).
  28

                                                            3
        4275644                                                          STIPULATED PROTECTIVE ORDER
Case 5:21-cv-00116-JGB-KK Document 18 Filed 03/23/21 Page 4 of 13 Page ID #:77



   1              2.12 Producing Party: a Party or Non-Party that produces Disclosure or Discovery

   2   Material in this Action.

   3              2.13 Professional Vendors: persons or entities that provide litigation support services (e.g.,

   4   photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,
   5   storing, or retrieving data in any form or medium) and their employees and subcontractors.
   6              2.14 Protected Material: any Disclosure or Discovery Material that is designated as
   7   “CONFIDENTIAL.”
   8              2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from a
   9   Producing Party.
  10   3. SCOPE
  11              The protections conferred by this Stipulation and Order cover not only Protected Material
  12   (as defined above), but also (1) any information copied or extracted from Protected Material; (2)
  13   all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
  14   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
  15              Any use of Protected Material at trial shall be governed by the orders of the trial judge.
  16   This Order does not govern the use of Protected Material at trial.
  17   4. DURATION
  18              Even after final disposition of this litigation, the confidentiality obligations imposed by
  19   this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court
  20   order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all
  21   claims and defenses in this Action, with or without prejudice; and (2) final judgment herein after
  22   the completion and exhaustion of all appeals, re-hearings, remands, trials, or reviews of this
  23   Action, including the time limits for filing any motions or applications for extension of time
  24   pursuant to applicable law.
  25   5. DESIGNATING PROTECTED MATERIAL
  26              5.1 Exercise of Restraint and Care in Designating Material for Protection. Each Party or
  27   Non-Party that designates information or items for protection under this Order must take care to
  28   limit any such designation to specific material that qualifies under the appropriate standards. The

                                                           4
        4275644                                                        STIPULATED PROTECTIVE ORDER
Case 5:21-cv-00116-JGB-KK Document 18 Filed 03/23/21 Page 5 of 13 Page ID #:78



   1   Designating Party must designate for protection only those parts of material, documents, items, or

   2   oral or written communications that qualify so that other portions of the material, documents,

   3   items, or communications for which protection is not warranted are not swept unjustifiably within

   4   the ambit of this Order.

   5              Mass, indiscriminate, or routinized designations are prohibited. Designations that are

   6   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

   7   unnecessarily encumber the case development process or to impose unnecessary expenses and

   8   burdens on other parties) may expose the Designating Party to sanctions.

   9              If it comes to a Designating Party’s attention that information or items that it designated

  10   for protection do not qualify for protection, that Designating Party must promptly notify all other

  11   Parties that it is withdrawing the inapplicable designation.

  12              5.2 Manner and Timing of Designations. Except as otherwise provided in this Order (see,

  13   e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure
  14   or Discovery Material that qualifies for protection under this Order must be clearly so designated
  15   before the material is disclosed or produced.
  16              Designation in conformity with this Order requires:
  17              (a) for information in documentary form (e.g., paper or electronic documents, but
  18   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing
  19   Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL
  20   legend”), to each page that contains protected material. If only a portion or portions of the
  21   material on a page qualifies for protection, the Producing Party also must clearly identify the
  22   protected portion(s) (e.g., by making appropriate markings in the margins).
  23              A Party or Non-Party that makes original documents available for inspection need not
  24   designate them for protection until after the inspecting Party has indicated which documents it
  25   would like copied and produced. During the inspection and before the designation, all of the
  26   material made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting
  27   Party has identified the documents it wants copied and produced, the Producing Party must
  28   determine which documents, or portions thereof, qualify for protection under this Order. Then,

                                                          5
        4275644                                                        STIPULATED PROTECTIVE ORDER
Case 5:21-cv-00116-JGB-KK Document 18 Filed 03/23/21 Page 6 of 13 Page ID #:79



   1   before producing the specified documents, the Producing Party must affix the “CONFIDENTIAL

   2   legend” to each page that contains Protected Material. If only a portion or portions of the material

   3   on a page qualifies for protection, the Producing Party also must clearly identify the protected

   4   portion(s) (e.g., by making appropriate markings in the margins).

   5              (b) for testimony given in depositions that the Designating Party identify the Disclosure or

   6   Discovery Material on the record, before the close of the deposition all protected testimony.

   7              (c) for information produced in some form other than documentary and for any other

   8   tangible items, that the Producing Party affix in a prominent place on the exterior of the container

   9   or containers in which the information is stored the legend “CONFIDENTIAL.” If only a portion

  10   or portions of the information warrants protection, the Producing Party, to the extent practicable,

  11   shall identify the protected portion(s).

  12              5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

  13   designate qualified information or items does not, standing alone, waive the Designating Party’s
  14   right to secure protection under this Order for such material. Upon timely correction of a
  15   designation, the Receiving Party must make reasonable efforts to assure that the material is
  16   treated in accordance with the provisions of this Order.
  17   6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
  18              6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation of
  19   confidentiality at any time that is consistent with the Court’s Scheduling Order.
  20              6.2 Meet and Confer. The Challenging Party shall initiate the dispute
  21              resolution process under Local Rule 37.1 et seq.
  22              6.3 The burden of persuasion in any such challenge proceeding shall be on the
  23   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass
  24   or impose unnecessary expenses and burdens on other parties) may expose the Challenging Party
  25   to sanctions. Unless the Designating Party has waived or withdrawn the confidentiality
  26   designation, all parties shall continue to afford the material in question the level of protection to
  27   which it is entitled under the Producing Party’s designation until the Court rules on the challenge.
  28   7. ACCESS TO AND USE OF PROTECTED MATERIAL

                                                          6
        4275644                                                        STIPULATED PROTECTIVE ORDER
Case 5:21-cv-00116-JGB-KK Document 18 Filed 03/23/21 Page 7 of 13 Page ID #:80



   1              7.1 Basic Principles. A Receiving Party may use Protected Material that is disclosed or

   2   produced by another Party or by a Non-Party in connection with this Action only for prosecuting,

   3   defending, or attempting to settle this Action. Such Protected Material may be disclosed only to

   4   the categories of persons and under the conditions described in this Order. When the Action has

   5   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

   6   DISPOSITION).

   7              Protected Material must be stored and maintained by a Receiving Party at a location and

   8   in a secure manner that ensures that access is limited to the persons authorized under this Order.

   9              7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

  10   the court or permitted in writing by the Designating Party, a Receiving Party may disclose any
  11   information or item designated “CONFIDENTIAL” only to:
  12              (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as employees
  13   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information
  14   for this Action;
  15              (b) the officers, directors, trustees, administrators, and employees (including House
  16   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this Action;
  17              (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
  18   reasonably necessary for this Action and who have signed the “Acknowledgment and Agreement
  19   to Be Bound” (Exhibit A);
  20              (d) the court and its personnel;
  21              (e) court reporters and their staff;
  22              (f) professional jury or trial consultants, mock jurors, and Professional Vendors to whom
  23   disclosure is reasonably necessary for this Action and who have signed the “Acknowledgment
  24   and Agreement to Be Bound” (Exhibit A);
  25              (g) the author or recipient of a document containing the information or a custodian or
  26   other person who otherwise possessed or knew the information;
  27              (h) during their depositions, witnesses ,and attorneys for witnesses, in the Action to whom
  28   disclosure is reasonably necessary provided: (1) the deposing party requests that the witness sign

                                                          7
        4275644                                                       STIPULATED PROTECTIVE ORDER
Case 5:21-cv-00116-JGB-KK Document 18 Filed 03/23/21 Page 8 of 13 Page ID #:81



   1   the form attached as Exhibit 1 hereto; and (2) they will not be permitted to keep any confidential

   2   information unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

   3   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

   4   deposition testimony or exhibits to depositions that reveal Protected Material may be separately

   5   bound by the court reporter and may not be disclosed to anyone except as permitted under this

   6   Stipulated Protective Order; and

   7              (i) any mediator or settlement officer, and their supporting personnel, mutually agreed

   8   upon by any of the parties engaged in settlement discussions.

   9   8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

  10   LITIGATION
  11              If a Party is served with a subpoena or a court order issued in other litigation that compels
  12   disclosure of any information or items designated in this Action as “CONFIDENTIAL,” that
  13   Party must:
  14              (a) promptly notify in writing the Designating Party. Such notification shall include a
  15   copy of the subpoena or court order;
  16              (b) promptly notify in writing the party who caused the subpoena or order to issue in the
  17   other litigation that some or all of the material covered by the subpoena or order is subject to this
  18   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
  19              (c) cooperate with respect to all reasonable procedures sought to be pursued by the
  20   Designating Party whose Protected Material may be affected.
  21              If the Designating Party timely seeks a protective order, the Party served with the
  22   subpoena or court order shall not produce any information designated in this action as
  23   “CONFIDENTIAL” before a determination by the court from which the subpoena or order
  24   issued, unless the Party has obtained the Designating Party’s permission. The Designating Party
  25   shall bear the burden and expense of seeking protection in that court of its confidential material
  26   and nothing in these provisions should be construed as authorizing or encouraging a Receiving
  27   Party in this Action to disobey a lawful directive from another court.
  28

                                                          8
        4275644                                                        STIPULATED PROTECTIVE ORDER
Case 5:21-cv-00116-JGB-KK Document 18 Filed 03/23/21 Page 9 of 13 Page ID #:82



   1   9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

   2   LITIGATION

   3              (a) The terms of this Order are applicable to information produced by a Non-Party in this

   4   Action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

   5   connection with this litigation is protected by the remedies and relief provided by this Order.

   6   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking

   7   additional protections.

   8              (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

   9   Party’s confidential information in its possession, and the Party is subject to an agreement with

  10   the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

  11              (1) promptly notify in writing the Requesting Party and the Non-Party that some or all of

  12   the information requested is subject to a confidentiality agreement with a Non-Party;

  13              (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in this

  14   Action, the relevant discovery request(s), and a reasonably specific description of the information

  15   requested; and

  16              (3) make the information requested available for inspection by the Non-Party, if

  17   requested.

  18              (c) If the Non-Party fails to seek a protective order from this court within 14 days of

  19   receiving the notice and accompanying information, the Receiving Party may produce the Non-

  20   Party’s confidential information responsive to the discovery request. If the Non-Party timely

  21   seeks a protective order, the Receiving Party shall not produce any information in its possession

  22   or control that is subject to the confidentiality agreement with the Non-Party before a

  23   determination by the court. Absent a court order to the contrary, the Non-Party shall bear the

  24   burden and expense of seeking protection in this court of its Protected Material.

  25   10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

  26              If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
  27   Material to any person or in any circumstance not authorized under this Stipulated Protective
  28   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

                                                          9
        4275644                                                        STIPULATED PROTECTIVE ORDER
Case 5:21-cv-00116-JGB-KK Document 18 Filed 03/23/21 Page 10 of 13 Page ID #:83



   1   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the

   2   Protected Material, (c) inform the person or persons to whom unauthorized disclosures were

   3   made of all the terms of this Order, and (d) request such person or persons to execute the

   4   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

   5   11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
   6   MATERIAL
   7              When a Producing Party gives notice to Receiving Parties that certain inadvertently
   8   produced material is subject to a claim of privilege or other protection, the obligations of the
   9   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
  10   provision is not intended to modify whatever procedure may be established in an e-discovery
  11   order that provides for production without prior privilege review. Pursuant to Federal Rule of
  12   Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a
  13   communication or information covered by the attorney-client privilege or work product
  14   protection, the parties may incorporate their agreement in the stipulated protective order
  15   submitted to the court.
  16   12. MISCELLANEOUS
  17              12.1 Right to Further Relief. Nothing in this Order abridges the right of any person to seek
  18   its modification by the Court in the future.
  19              12.2 Right to Assert Other Objections. By stipulating to the entry of this Protective Order
  20   no Party waives any right it otherwise would have to object to disclosing or producing any
  21   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no
  22   Party waives any right to object on any ground to use in evidence of any of the material covered
  23   by this Protective Order.
  24              12.3 Filing Protected Material. A Party that seeks to file under seal any Protected Material
  25   must comply with Civil Local Rule 79-5. Protected Material may only be filed under seal
  26   pursuant to a court order authorizing the sealing of the specific Protected Material at issue. If a
  27   Party's request to file Protected Material under seal is denied by the court, then the Receiving
  28   Party may file the information in the public record unless otherwise instructed by the court.

                                                         10
        4275644                                                       STIPULATED PROTECTIVE ORDER
Case 5:21-cv-00116-JGB-KK Document 18 Filed 03/23/21 Page 11 of 13 Page ID #:84



   1   13. FINAL DISPOSITION

   2              After the final disposition of this Action, as defined in paragraph 4, within 60 days of a

   3   written request by the Designating Party, each Receiving Party must return all Protected Material

   4   to the Producing Party or destroy such material. As used in this subdivision, “all Protected

   5   Material” includes all copies, abstracts, compilations, summaries, and any other format

   6   reproducing or capturing any of the Protected Material. Whether the Protected Material is

   7   returned or destroyed, the Receiving Party must submit a written certification to the Producing

   8   Party (and, if not the same person or entity, to the Designating Party) by the 60 day deadline that

   9   (1) identifies (by category, where appropriate) all the Protected Material that was returned or

  10   destroyed and (2)affirms that the Receiving Party has not retained any copies, abstracts,

  11   compilations, summaries or any other format reproducing or capturing any of the Protected

  12   Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all

  13   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

  14   correspondence, deposition and trial exhibits, expert reports, attorney work product, and

  15   consultant and expert work product, even if such materials contain Protected Material. Any such

  16   archival copies that contain or constitute Protected Material remain subject to this Protective

  17   Order as set forth in Section 4 (DURATION).

  18   ///

  19   ///

  20   ///

  21   ///

  22   ///

  23   ///

  24   ///

  25   ///

  26   ///

  27   ///

  28

                                                          11
        4275644                                                        STIPULATED PROTECTIVE ORDER
Case 5:21-cv-00116-JGB-KK Document 18 Filed 03/23/21 Page 12 of 13 Page ID #:85



   1              14. Any violation of this Order may be punished by any and all appropriate measures

   2   including, without limitation, contempt proceedings and/or monetary sanctions.

   3

   4
       IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

   5
       DATED: March 1, 2021                           Respectfully Submitted,
   6
                                                      KRAW LAW GROUP, APC
   7

   8                                                  /s/ Jason J. Kennedy
   9                                                  Jason J. Kennedy (CA Bar No. 265391)
                                                      Counsel for Plaintiffs
  10

  11   DATED: March 1, 2021                           Respectfully Submitted,
  12                                                  KLEIN, DeNATALE, GOLDNER
  13

  14                                           /s/ Christopher E. Dominguez
                                               Christopher E. Dominguez (CA Bar No. 193850)
  15
                                               Counsel for Defendants
  16

  17

  18   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  19

  20   DATED: March 23, 2021
  21

  22   _____________________________________
       HONORABLE KENLY KIYA KATO
  23
       United States Magistrate Judge
  24

  25

  26

  27

  28

                                                       12
        4275644                                                     STIPULATED PROTECTIVE ORDER
Case 5:21-cv-00116-JGB-KK Document 18 Filed 03/23/21 Page 13 of 13 Page ID #:86



   1                                                   EXHIBIT A
   2
                           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3
                  I, _____________________________ [print or type full name], of _________________
   4
       [print or type full address], declare under penalty of perjury that I have read in its entirety and
   5
       understand the Stipulated Protective Order that was issued by the United States District Court for
   6
       the Central District of California on ___________ in the case of DAIRY EMPLOYEES UNION
   7
       LOCAL NO. 17 CHRISTIAN LABOR ASSOCIATION OF THE UNITED STATES OF
   8
       AMERICA PENSION TRUST, et al. v. HAAGSMA & PINHEIRO DAIRY, et al., Case No.
   9
       5:21-CV-00116-JGB (KKx). I agree to comply with and to be bound by all the terms of this
  10
       Stipulated Protective Order and I understand and acknowledge that failure to so comply could
  11
       expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will
  12
       not disclose in any manner any information or item that is subject to this Stipulated Protective
  13
       Order to any person or entity except in strict compliance with the provisions of this Order.
  14
                  I further agree to submit to the jurisdiction of the United States District Court for the
  15
       Central District of California for the purpose of enforcing the terms of this Stipulated Protective
  16
       Order, even if such enforcement proceedings occur after termination of this action. I hereby
  17
       appoint __________________________ [print or type full name] of
  18
       ________________________________________ [print or type full address and telephone
  19
       number] as my California agent for service of process in connection with this action or any
  20
       proceedings related to enforcement of this Stipulated Protective Order.
  21

  22
       Date: ______________________________________
  23
       City and State where sworn and signed: _________________________________
  24
       Printed name: _______________________________
  25

  26
       Signature: __________________________________
  27

  28

                                                          13
        4275644                                                         STIPULATED PROTECTIVE ORDER
